Citation Nr: 0712950	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-39 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for rheumatoid 
arthritis of the right hand and wrist.

2.  Entitlement to service connection for rheumatoid 
arthritis of the right hand and wrist.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1976 to January 
1980, with subsequent service in the National Guard and 
Reserves.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefit 
sought on appeal.  

The Board notes that at the February 2007 hearing the veteran 
raised claims for an increased rating for his left upper 
extremity and for individual unemployability.  The veteran 
also submitted statements in January and September 2003 
alleging a misdiagnosis of his left wrist condition by Army 
physicians in July 1993.  These issues are referred to the RO 
for appropriate action.

The issue of entitlement to service connection for rheumatoid 
arthritis of the right hand and wrist is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed November 2001 rating decision denied 
service connection for rheumatoid arthritis.

2.  The evidence pertaining to rheumatoid arthritis that was 
submitted subsequent to the November 2001 rating decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1. The RO's November 2001 decision that denied service 
connection for rheumatoid arthritis is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been received to reopen the 
veteran's claim for rheumatoid arthritis of the right hand 
and wrist. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for rheumatoid 
arthritis was denied by the RO in November 2001.  This 
decision was not appealed and thus it became final.  In 
December 2003 the RO denied the veteran's claim to reopen his 
claim for service connection.

For claims received on or after August 29, 2001, a claim 
shall be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  Evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim.  "Material" evidence is evidence which relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

Since the last prior final denial, a number of documents have 
been submitted in support of the claim.  These include VAMC 
treatment notes, private treatment records, lay statements, 
records regarding the veteran's National Guard service, and 
hearing testimony.  This constitutes "new" evidence because 
it was not previously submitted and is not cumulative or 
redundant of prior evidence.   

The evidence is also "material" because it contains 
information not previously established that raises a 
reasonable possibility of substantiating the claims.  In 
particular, a VAMC treatment note dated January 7, 2004, from 
Janakiram Rajamannar, M.D., states the following: "he had 
CTS [carpal tunnel syndrome] release done on left wrist for 
complications from the rheumatoid arthritis while in service. 
(1994)."  Currently, the veteran is service connected for 
residuals of an injury to his left upper extremity in 
service, status-post carpal tunnel release.  He is not 
service connected for rheumatoid arthritis.  The veteran and 
his representative argue that Dr. Rajamannar's statement 
suggests the veteran had rheumatoid arthritis in service, and 
since rheumatoid arthritis is known to be a systemic 
condition that can move throughout the body, his current 
rheumatoid arthritis in his right hand and wrist should also 
be service connected.  

There are further indications in the file that the veteran 
may have had rheumatoid arthritis in service, although none 
conclusively link his current condition to service.  VAMC 
treatment notes of September and August 2000 state the 
veteran has had rheumatoid arthritis since 1992, although 
these findings appear to be based on the veteran's subjective 
history reports.  A June 1999 VA examination report contains 
the following finding as to the left upper extremity: "a 
diagnosed case of clinical symptoms based rheumatoid 
arthritis and that aggravating the underlying primary 
condition with resulting functional impairment as 
mentioned."  The meaning of this statement is confusing but 
suggests the veteran had rheumatoid arthritis at the time of 
the examination in 1999, which appears to be within his years 
of service with the National Guard.  In addition, an October 
1998 statement from private physician, Jerry Goldsmith, M.D., 
states, "I still think he is looking like a rheumatoid 
patient," again suggesting the veteran had rheumatoid 
arthritis at a time when it appears he served in the National 
Guard.

The Board finds Dr. Rajamannar's statement, in combination 
with the other medical evidence, is suggestive of a nexus 
between rheumatoid arthritis and service and provides a 
sufficient basis upon which to reopen the claim.  In this 
case, consideration may be given both as to direct service 
connection and presumptive service connection as arthritis is 
defined as a chronic disease under the regulations for 
presumptive service connection.  38 C.F.R. §§ 3.307, 3.309 
(2006).  In order to substantiate a claim under either of 
these theories, additional development is necessary as 
described below.

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

Here, January 2004 and August 2003 letters from the RO set 
forth the elements of a service connection claim and include 
the standard for new and material evidence, but do not 
explicitly state the basis for the prior final denial.  As 
such they do not fully meet the requirements of Kent.  
However, because the instant decision reopens the veterans' 
claim any deficiency with respect to notice regarding new and 
material evidence is moot.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for rheumatoid 
arthritis of the right hand and wrist is reopened.


REMAND

A review of the file reveals a need for further development.  
First, the veteran alleges his rheumatoid arthritis of the 
right hand and wrist became first evident during his time in 
the National Guard.  Service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated while performing active duty for 
training, or from an injury incurred in or aggravated while 
performing inactive duty for training.  38 U.S.C.A. § 
101(22), 101 (24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a), 3.6 (2006).  

At the hearing the veteran testified his condition manifested 
in approximately 1995, and he has submitted statements that 
he served in the Guard from 1986 to 1998.  A record from the 
National Guard Bureau indicate the veteran served from April 
1999 to April 2000.  A separate record shows service from an 
unidentifiable date which looks most like 1987 until April 
2000, however the net total service indicates 10 years so it 
does not appear 1987 is the correct start date.  The end date 
of April 2000 is inconsistent with the veteran's prior 
statements.  The exact dates of service in the National Guard 
need to be clarified.  Moreover, these records do not show 
specifically during what portions of these years the veteran 
was actually on active duty.  There are service medical 
records from the National Guard in the file, but these too do 
not provide exact information as to the dates of actual 
active service.  This information is necessary in order to 
properly adjudicate the claim.   

Further, at the hearing the veteran stated he has been 
receiving disability benefits from the Social Security 
Administration since at least 2001.  All records considered 
by that agency in deciding the veteran's claim for disability 
benefits, including a copy of any decision, should be 
obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well); 38 C.F.R. § 3.159(c)(2) 
(2006).

Finally, in light of the January 2004 statement of Dr. 
Rajamannar and the other medical evidence as described above, 
a VA examination is necessary in order to determine whether 
the veteran's current rheumatoid arthritis of the right hand 
and wrist is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service 
department to verify the veteran's 
specific periods of active duty in the 
National Guard and/or Reserves, as well 
as the date of original enlistment and of 
discharge.

2.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  (The veteran has been receiving 
disability benefits since at least July 
2001).

3.	Afford the veteran a VA examination to 
ascertain the 
nature and etiology of the rheumatoid 
arthritis of his right hand and wrist.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed 
rheumatoid arthritis (to include 
rheumatoid arthritis of the right hand 
and wrist) had its onset during service 
or is in any other way causally related 
to his active service, or to any of his 
service-connected disabilities.  The 
examiner is requested to specifically 
address the likelihood, in the terms as 
expressed above, of whether the veteran 
had rheumatoid arthritis in service, and 
if so, whether it is a systemic or a 
joint specific condition.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


